DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16, 17-22 in the reply filed on 1/6/22 is acknowledged.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US pub 20150255427).
	With respect to claim 1, Sung et al. teach a microelectronic assembly, comprising (see figs. 1-8 and associated text): 
a package substrate 350 having a first surface (top) and an opposing second surface (bottom); 
a first die 250 having a first surface (top) and an opposing second surface (bottom), wherein the first die is embedded in a first dielectric layer 310 and wherein the first surface of the first die is coupled to the second surface of the package substrate by first interconnects 410; 

a third die 211 having a first surface (top) and an opposing second surface (bottom), wherein the third die is embedded in a third dielectric layer 310 and wherein the first surface of the third die is coupled to the second surface of the second die by third interconnects 215.  
With respect to claim 6, Sung et al. teach the first surface (to) of the third die is coupled to the second surface of the first die by sixth interconnects 235.  
 	With respect to claim 7, Sung et al. teach the sixth interconnects include a conductive pillar.  

Claim Rejections - 35 USC § 103
  
    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US pub 20150255427).
With respect to claim 8, Sung et al. fail to teach the range for the conductive pillar diameter.
ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the conductive pillar diameter through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
With respect to claims 14,15, and 16, Sung et al. fail to teach the ranges for the first, second, and third interconnect pitches.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the first, second, and third interconnect pitches through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed ranges are critical or produce any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US pub 20150255427).
	With respect to claim 17, Sung et al. teach a computing device, comprising (see figs. 1-8 and associated text): 

a package substrate 350 having a first surface (top) and an opposing second surface (bottom); 
a first die 250 having a first surface (top) and an opposing second surface (bottom), wherein the first die is embedded in a first dielectric layer 310 and wherein the first surface of the first die is coupled to the second surface of the package substrate by first interconnects 410; 
a second die 230 having a first surface (top) and an opposing second surface (bottom), wherein the second die is embedded in a second dielectric layer 310 and wherein the first surface of the second die is coupled to the second surface of the first die by second interconnects 255; and 
a third die 211 having a first surface (top) and an opposing second surface (bottom), wherein the third die is embedded in a third dielectric layer 310 and wherein the first surface of the third die is coupled to the second surface of the second die by third interconnects 215.  


Claim(s) 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US pub 20150255427).
	With respect to claim 20, Sung et al. teach a microelectronic assembly, comprising (see figs. 1-8 and associated text): 
a first die 250 having a first surface (top) and an opposing second surface (bottom), wherein the first die is embedded in a first dielectric layer 310; 

a third die 211 having a first surface (top) and an opposing second surface (bottom), wherein the third die is embedded in a third dielectric layer 310, and wherein the first surface of the third die is coupled to the second surface of the first die by second interconnects 235, wherein the second interconnects include a conductive pillar.  


 Allowable Subject Matter
Claims 2-5, 9-13, and 18-19 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814